Title: From George Washington to Louis-Philippe de Rigaud, marquis de Vaudreuil, 3 December 1782
From: Washington, George
To: Vaudreuil, Louis-Philippe de Rigaud, marquis de


                        
                            Sir
                            Head Quarters 3d Decemr 1782
                        
                        Since I had the honor of addressing you on the 30th ulto I have recd a letter from General Forman confirming
                            the sailing of the British Fleet on the 22d ulto. General Formans letter had been delayed by some accident upon the
                            Road—the following is an extract from it "Friday November 22d The Admirals Ship fired three Guns and the Fleet got under
                            way—There were 13 large ships of the Line—1 of 50—2 of 44 Guns—8 Frigates and 8 Transports—they stood to sea with the Wind
                            at W.S.W."
                        By the account of a seaman who left New York after the Fleet sailed, there remained with Admiral Digby the
                            Centurion and Warwick of 50 Guns each and 3 or 4. Frigates. I have the honor to be &c.

                    
                        It appears by a late New York paper that a Vessel had arrived there from St Lucia with an account that two
                            ships of the Line and a 50 had arrived at Martinico with a number of Transports having on board 5000 Men.